DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is not descriptive enough for the reader to have any understanding of the specifics of the invention or how it improves over known prior art, rather such is a broad statement of the general invention without any specifics.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 12, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 12, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 1, 13, and 22 such set forth elements as being “comprising or consisting” where it is known the term “comprising” permits additional structure but “consisting” refers to only that structure, following which the elements set forth “and/or” which would render the claims indefinite where one skilled in the art would have conflicting claim language which renders the scope of the claim unclear whether there are only certain materials  forming the elements or whether additional materials are also considered present, or all of the materials are required to be only there, or if additional structure is also provided, which makes the scope of the claims unclear when metes and bounds appear to change within the claim depending upon random selection, and one skilled in the art would not be able to clearly ascertain what the metes and bounds of the claims were with what is required, what isn’t or whether other things can be present, for example if the word consisting is chosen for the first material, then only that first material may be present, and selecting consisting for any other material after that would require additional material which the first consisting use would have eliminated since it can only be that material.  Therefore, the claims are indefinite since the scope of the claims cannot be clearly determined, where the remaining claims are rejected due to their dependence upon an independent claim so rejected.  It is considered that the removal of the terms “consisting” for each specific material and only leaving one at the very beginning would appear to overcome this.  For purposes of speedy prosecution the claim will be treated as “comprising” for all of the elements since “consisting” is provided in the alternative.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, the term “tubular jacket” lacks antecedent basis  since there is either a recited insulating cover or a tubular jacket coating and it is not clear whether this is a new term as in the combination of the two layers creates what is considered the tubular jacket, or if such is only referring to the tubular jacket coating, thereby rendering the scope of the claim indefinite where it is not clear what the term “tubular jacket” is referring. 
	With respect to claim 11, the limitations of this claim are unclear with respect to what is meant by the term “for the obtainment” since it is not clear what this term is attempting to describe with respect to the claimed material, if such is referring to some intermediate stage of the material or method of achieving the material, or wither such is merely trying to suggest the material making up the tubular jacket can be provided with a slipping agent, thereby rendering the scope of the claim indefinite where the metes and bounds of the claim are not clear.  The confusion this language imparts would be clarified by leaving the phrase out of the claim language to remove the confusion of what this limitations metes and bounds are.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 8-11, 13, 14, 16, 17, and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graeter (2004/0161562).   The reference to Graeter discloses the recited composite coating for an inner tube delimiting a passageway for a fluid for obtaining a pipe for conveying fluids ([0024] sets forth use of the insulation system on a pipe at a jobsite, where the use of foam insulation is known for use of fluid conveying pipes) in HVACR systems (merely intended use, where the insulation sleeve would be capable of being used on other pipes as well including HVACR ducts), wherein said composite coating comprises:
- at least one tubular insulating cover designed to cover or enclose an inner tube (11; [0016]; [0023]), which cover is made of an insulation material, said insulation material comprising or consisting of a mixture of polyvinyl chloride (PVC) and nitrile butadiene rubber (NBR) and/or it comprises or consists of ethylene-propylene-diene-monomer (EPDM) and/or it comprises or consists of polypropylene (PP) based foam ([0014] discusses the expanded rubber making the insulation layer 11 can be NBR, EPDM, NBR mixed with PVC), and
at least one tubular jacket coating said tubular insulating cover (15; [0011]; [0017]; [0023]), which tubular jacket is made of at least one compound selected from the group including thermoplastic elastomer, polyethylene (PE), polyvinyl chloride (PVC) or a mixture of elastomers and polymers ([0011] discusses use of PVC, and different forms of silicone compounds including silicone rubber).
With respect to claim 4, the insulation material comprises or consists of a mixture of polyvinyl chloride (PVC) and nitrile butadiene rubber (NBR) [0014],
wherein the tubular jacket is made of or consists of at least one thermoplastic elastomer [0011], and wherein no glue or adhesive is provided between said tubular jacket and said tubular insulating cover, and thus such tubular layers are not constrained or connected or bonded to one another by glue or adhesive ([0012] discusses the coating may be provided by means of gluing which would be use of an adhesive, but also discusses other methods can be used such as sputtering or evaporation which are ways to provide the coating that would not require or normally use an adhesive layer thereby teaching not using an adhesive layer is also contemplated).
With respect to claim 5, the insulation material comprises or consists of a mixture of polyvinyl chloride (PVC) and nitrile butadiene rubber (NBR) [0014],
wherein the tubular jacket is made of or consists of at least one thermoplastic elastomer ([0011] discusses different types of known thermoplastic elastomers), and
wherein glue or adhesive is provided between said tubular jacket and said tubular insulating cover, and thus such tubular layers are constrained or connected or bonded to one another by glue or adhesive (16; [0012]; [0022] discusses use of adhesive as well).
 	With respect to claim 8, insulation material comprises or consists of ethylene-propylene-diene-monomer (EPDM) [0014],
wherein the tubular jacket is made of or consists of at least one thermoplastic elastomer [0011], and
wherein no glue or adhesive is provided between said tubular jacket and said tubular insulating cover, and thus such tubular layers are not constrained or connected or bonded to one another by glue or adhesive ([0012] discusses the coating may be provided by means of gluing which would be use of an adhesive, but also discusses other methods can be used such as sputtering or evaporation which are ways to provide the coating that would not require or normally use an adhesive layer thereby teaching not using an adhesive layer is also contemplated).
	With respect to claim 9, the insulation material comprises or consists of ethylene-propylene-diene-monomer (EPDM) [0014],
wherein the tubular jacket is made of or consists of at least one thermoplastic elastomer [0011], and
wherein glue or adhesive is provided between said tubular jacket and said tubular insulating cover, and thus such tubular layers are constrained or connected or bonded to one another by glue or adhesive (16; [0012]; [0022] discusses use of adhesive as well).
	With respect to claim 10, the insulation material is a foam insulation material ([0014] discusses use of expanded material which is foam, claim 1 also uses the term foam).
	With respect to claim 11, the material for the obtainment of the tubular jacket contains at least one slipping agent ([0011] discusses that compounds that include silicone are known and silicone is a slipping agent known in art).
	With respect to claim 13, the recited method is suggested by the specification, including a method of obtaining a pipe for conveying fluids in HVACR systems (see discussion above where this is merely intended use), which pipe comprises an inner tube delimiting a passageway for a fluid (see discussion in claim 1), a tubular insulating cover 11 covering or enclosing said inner tube, which cover is made of an insulation material (see above, such is expanded material or foam which are known insulative materials), said insulation material comprising or consisting of a mixture of polyvinyl chloride (PVC) and nitrile butadiene rubber (NBR) and/or it comprises or consists of ethylene-propylene-diene-monomer (EPDM) and/or it comprises or consists of polypropylene (PP) based foam, [0014] said pipe further comprising a tubular jacket coating said tubular insulating cover, which tubular jacket is made of at least one compound selected from the group including thermoplastic elastomer, polyethylene (PE), polyvinyl chloride (PVC) or a mixture of elastomers and polymers [0011],
said method comprising the following steps:
providing an inner tube [0024],
providing a tubular insulating cover, which cover is made of an insulation material, said insulation material comprising or consisting of a mixture of polyvinyl chloride (PVC) and nitrile butadiene rubber (NBR) and/or it comprises or consists of ethylene-propylene-diene-monomer (EPDM) and/or it comprises or consists of polypropylene (PP) based foam [0014],
inserting the inner tube inside the insulating cover or applying the tubular insulating cover around the inner tube [0024] sets forth providing the cover over the pipe, and
 before or after the step of inserting the inner tube inside the insulating cover or applying the tubular insulating cover around the inner tube, providing a tubular protective jacket made of at least one compound selected from the group including thermoplastic elastomer, polyethylene (PE), polyvinyl chloride (PVC) or a mixture of elastomers and polymers or a protective material or a sheet made of protective material suitable for making the protective jacket, which protective material comprises or consists of at least one compound selected from the group including thermoplastic elastomer, polyethylene (PE), polyvinyl chloride (PVC) or a mixture of elastomers and polymers, [0011]
before or after the step of inserting the inner tube inside the insulating cover or applying the tubular insulating cover around the inner tube, applying or obtaining the tubular jacket around the tubular insulating cover or coupling said sheet made of protective material to a sheet of insulating cover and then folding such coupled layers so as to obtain a tubular cover with an outer tubular jacket ([0024] discusses wrapping around and closing it there).
With respect to claim 16, the insulation material comprises consists of a mixture of polyvinyl chloride (PVC) and nitrile butadiene rubber (NBR), [0014]
wherein the tubular jacket is made of or consists of at least one thermoplastic elastomer, [0011] and
wherein no glue or adhesive is provided between said tubular jacket and said tubular insulating cover, and thus such tubular layers are not constrained or connected or bonded to one another by glue or adhesive ([0012] discusses the coating may be provided by means of gluing which would be use of an adhesive, but also discusses other methods can be used such as sputtering or evaporation which are ways to provide the coating that would not require or normally use an adhesive layer thereby teaching not using an adhesive layer is also contemplated).
With respect to claim 17, the insulation material comprises or consists of a mixture of polyvinyl chloride (PVC) and nitrile butadiene rubber (NBR), [0014]
wherein the tubular jacket is made of or consists of at least one thermoplastic elastomer, [0011] and
wherein glue or adhesive is provided between said tubular jacket and said tubular insulating cover, and thus such tubular layers are constrained or connected or bonded to one another by glue or adhesive (16; [0012]; [0022] discusses use of adhesive as well).
With respect to claim 20, the insulation material comprises or consists of ethylene-propylene-diene-monomer (EPDM), [0014]
wherein the tubular jacket is made of or consists of at least one thermoplastic elastomer [0011], and
wherein no glue or adhesive is provided between said tubular jacket and said tubular insulating cover, and thus such tubular layers are not constrained or connected or bonded to one another by glue or adhesive ([0012] discusses the coating may be provided by means of gluing which would be use of an adhesive, but also discusses other methods can be used such as sputtering or evaporation which are ways to provide the coating that would not require or normally use an adhesive layer thereby teaching not using an adhesive layer is also contemplated).
With respect to claim 21, the insulation material comprises or consists of ethylene-propylene-diene-monomer (EPDM), [0014]
wherein the tubular jacket is made of or consists of at least one thermoplastic elastomer, [0011] and
wherein glue or adhesive is provided between said tubular jacket and said tubular insulating cover, and thus such tubular layers are constrained or connected or bonded to one another by glue or adhesive (16; [0012]; [0022] discusses use of adhesive as well).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 6, 7, 14, 15, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graeter in view of Mayeres (2011/0021651).
With respect to claim 2, said tubular jacket is made of a mixture of at least one thermoplastic elastomer and of ethylene-propylene-diene-monomer (EPDM) (such is not taught by Graeter).  The reference to Mayeres discloses that it is old and well known in the art to mix EPDM with thermoplastic elastomers ([0030-31] lists EPDM and other forms of thermoplastic elastomers, and that mixtures of such can be used as well.  It would have been obvious to one skilled in the art to modify the material used for the tubular jacket of Graeter by forming such of a mixture of EPDM and thermoplastic elastomer as suggested by Mayeres where such is a known material which can be used when a fireproof foam material is to be used and Graeter also teaches fireproof additives thereby making the foams used fireproof foam materials as well, where one would add the thermoplastic elastomer for the known benefits of adding flexibility to the material.  
With respect to claim 3,  the insulation material comprises or consists of a mixture of polyvinyl chloride (PVC) and nitrile butadiene rubber (NBR) ([0014] of Graeter teaches this),
wherein said tubular jacket is made of or consists of a mixture of at least one thermoplastic elastomer and of ethylene-propylene-diene-monomer (EPDM) (not taught by Graeter, and
wherein glue or adhesive is provided between said tubular jacket and said tubular insulating
cover, and thus such tubular layers are constrained or connected or bonded to one another by glue or adhesive (16;[0022] see discussion above where Graeter teaches this).
It would have been obvious to one skilled in the art to modify the material used for the tubular jacket coating of Graeter by forming such of a mixture of EPDM and thermoplastic elastomer as suggested by Mayeres where such is a known material which can be used when a fireproof foam material is to be used and Graeter also teaches fireproof additives thereby making the foams used fireproof foam materials as well, where one would add the thermoplastic elastomer for the known benefits of adding flexibility to the material.  
With respect to claim 6, the insulation material comprises or consists of ethylene-propylene-diene-monomer (EPDM), ([0014] Graeter)
wherein said tubular jacket is made of or consists of a mixture of at least one thermoplastic elastomer and of ethylene-propylene-diene-monomer (EPDM), (not taught by Graeter) and
wherein no glue or adhesive is provided between said tubular jacket and said tubular insulating cover, and thus such tubular layers are not constrained or connected or bonded to one another by glue or adhesive ([0012] see discussion above Graeter teaches this).  It would have been obvious to one skilled in the art to modify the material used for the tubular jacket of Graeter by forming such of a mixture of EPDM and thermoplastic elastomer as suggested by Mayeres where such is a known material which can be used when a fireproof foam material is to be used and Graeter also teaches fireproof additives thereby making the foams used fireproof foam materials as well, where one would add the thermoplastic elastomer for the known benefits of adding flexibility to the material.  
With respect to claim 7, the insulation material comprises or consists of ethylene-propylene-diene-monomer (EPDM) ([0014] of Graeter),
wherein said tubular jacket is made of or consists of a mixture of at least one thermoplastic elastomer and of ethylene-propylene-diene-monomer (EPDM) (not taught by Graeter), and
wherein glue or adhesive is provided between said tubular jacket and said tubular insulating cover, and thus such tubular layers are constrained or connected or bonded to one another by glue or adhesive (16 see above Graeter teaches this).  It would have been obvious to one skilled in the art to modify the material used for the tubular jacket of Graeter by forming such of a mixture of EPDM and thermoplastic elastomer as suggested by Mayeres where such is a known material which can be used when a fireproof foam material is to be used and Graeter also teaches fireproof additives thereby making the foams used fireproof foam materials as well, where one would add the thermoplastic elastomer for the known benefits of adding flexibility to the material.  
With respect to claim 14, the tubular jacket is made of a mixture of at least one thermoplastic elastomer and of ethylene-propylene-diene-monomer (EPDM) (not taught by Graeter). It would have been obvious to one skilled in the art to modify the material used for the tubular jacket of Graeter by forming such of a mixture of EPDM and thermoplastic elastomer as suggested by Mayeres where such is a known material which can be used when a fireproof foam material is to be used and Graeter also teaches fireproof additives thereby making the foams used fireproof foam materials as well, where one would add the thermoplastic elastomer for the known benefits of adding flexibility to the material.  
With respect to claim 15, said insulation material comprises or consists of a mixture of polyvinyl chloride (PVC) and nitrile butadiene rubber (NBR) ([0014] of Graeter),

wherein said tubular jacket is made of or consists of a mixture of at least one thermoplastic elastomer and of ethylene-propylene-diene-monomer (EPDM) (not taught by Graeter), and
wherein glue or adhesive is provided between said tubular jacket and said tubular insulating cover, and thus such tubular layers are constrained or connected or bonded to one another by glue or adhesive (16 in Graeter, see above).  It would have been obvious to one skilled in the art to modify the material used for the tubular jacket of Graeter by forming such of a mixture of EPDM and thermoplastic elastomer as suggested by Mayeres where such is a known material which can be used when a fireproof foam material is to be used and Graeter also teaches fireproof additives thereby making the foams used fireproof foam materials as well, where one would add the thermoplastic elastomer for the known benefits of adding flexibility to the material.  
With respect to claim 18, the insulation material comprises or consists of ethylene-propylene-diene-monomer (EPDM) ([0014] of Graeter),
wherein said tubular jacket is made of or consists of a mixture of at least one thermoplastic elastomer and of ethylene-propylene-diene-monomer (EPDM) (not taught), and
wherein no glue or adhesive is provided between said tubular jacket and said tubular insulating cover, and thus such tubular layers are not constrained or connected or bonded to one another by glue or adhesive (taught by Graeter see above).  It would have been obvious to one skilled in the art to modify the material used for the tubular jacket of Graeter by forming such of a mixture of EPDM and thermoplastic elastomer as suggested by Mayeres where such is a known material which can be used when a fireproof foam material is to be used and Graeter also teaches fireproof additives thereby making the foams used fireproof foam materials as well, where one would add the thermoplastic elastomer for the known benefits of adding flexibility to the material.  

With respect to claim 19, the insulation material comprising or consisting of ethylene-propylene-diene-monomer (EPDM) ([0014] of Graeter),
wherein said tubular jacket is made of or consists of a mixture of at least one thermoplastic elastomer and of ethylene-propylene-diene-monomer (EPDM) (not taught), and
wherein glue or adhesive is provided between said tubular jacket and said tubular insulating cover, and thus such tubular layers are constrained or connected or bonded to one another by glue or adhesive (16; taught by Graeter see above).  It would have been obvious to one skilled in the art to modify the material used for the tubular jacket of Graeter by forming such of a mixture of EPDM and thermoplastic elastomer as suggested by Mayeres where such is a known material which can be used when a fireproof foam material is to be used and Graeter also teaches fireproof additives thereby making the foams used fireproof foam materials as well, where one would add the thermoplastic elastomer for the known benefits of adding flexibility to the material.  

Claim(s) 12 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graeter in view of Carlay (2010/0186846).  The reference to Graeter teaches all of the structure of these claims that are set forth in claim 1, but fails to disclose the actual inner tube being formed of a specific material and used to convey fluids in an HVACR system.  The reference to Carlay discloses the recited  pipe for conveying fluids in an HVAC system which is essentially the same as an HVACR system since AC units are forms of refrigeration, (title sets forth HVAC use) having an inner tube 21 delimiting a passageway for a fluid (HVAC use in [0042] implies conveying fluid such as conditioned air, liner 21 can be formed of layers of polymer which are plastic or composite material when it can include a support 29 as well, insulation 23, and insulation cover or coating 25.   It would have been obvious to one skilled in the art to modify the inner tube of Graeter to be formed of plastic material and to use it to convey HVACR fluids as suggested by Carlay where such is a known material and use for insulated covers for inner tubes and known materials used for that use where there are benefits to using plastics since they cannot rust, and there would be increased value to the structure of Graeter if such had additional uses including for use in HVACR systems to convey fluids therein as such would make the article more valuable on the market if it had multiple uses.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graeter in view of Carlay as applied to claim 22 above, and further in view of Mayeres.  The reference to Graeter as modified discloses all of the recited structure as set forth above with the exception of the tubular jacket is made of a mixture of at least one thermoplastic elastomer and of ethylene-propylene-diene-monomer (EPDM).  It would have been obvious to one skilled in the art to modify the material used for the tubular jacket of Graeter as modified by forming such of a mixture of EPDM and thermoplastic elastomer as suggested by Mayeres where such is a known material which can be used when a fireproof foam material is to be used and Graeter also teaches fireproof additives thereby making the foams used fireproof foam materials as well, where one would add the thermoplastic elastomer for the known benefits of adding flexibility to the material.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Princell, Pilone 9106 and 121), Holzheimer, Pelley, Maybee, Fukui, Ikegami, and Migliorini disclosing state of the art insulating covers and ducts, some used for HVAC and materials used to form them.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH